11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Benito
Segura
Appellant
Vs.                   No. 11-02-00223-CR B Appeal from
Dallas County
State
of Texas
Appellee
 
The trial court convicted appellant, upon his plea of nolo
contendere, of stalking.  A plea bargain
agreement was not entered.  The trial
court assessed his punishment at confinement for 10 years and a $10,000
fine.  We affirm.
Appellant=s court-appointed counsel has filed a
brief in which she states that she has examined the entire record for issues
that might support reversal on appeal and that she has concluded that there are
no non-frivolous points of error.
Counsel briefs six issues to support her conclusion:
sufficiency of the indictment, voluntariness of appellant=s plea,
admissibility of items recovered from appellant=s car, sufficiency of the evidence,
validity of judgment and sentence, and effectiveness of trial counsel.  Counsel discusses the facts and the
applicable law in each issue and concludes that there is no reversible error.
Counsel has furnished appellant with a copy of the brief and
advised appellant of his right to review the record and file a pro se
brief.  A pro se brief has not been filed.  Counsel has complied with the procedures
outlined in Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813
S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978);
Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and Gainous v. State, 436
S.W.2d 137 (Tex.Cr.App.1969).
Following the procedures outlined in Anders, we have
independently reviewed the record.  We
agree that the appeal is without merit.
The judgment of the trial court is affirmed.
 
PER CURIAM
 
June
18, 2003
Do
not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists
of: Arnot, C.J., and
Wright, J., and
McCall, J.